86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gloria SHELTON, Plaintiff-Appellant,v.COPELAND, HYMAN & SHACKMAN/ADVANCED RADIOLOGY;  MichaelSherman;  Dorothy Hunt;  Janice Knight,Defendants-Appellees.
No. 95-3150.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Gloria Shelton, Appellant Pro Se.  Deborah Lee Zimic, MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her action alleging discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e-2 (West 1994).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Shelton v. Copeland, Hyman & Shackman/Advanced Radiology, No. CA-95-3176-S (D.Md. Nov. 17, 1995).   To the extent Appellant alleged a violation of the Americans with Disabilities Act, her claim is barred for failure to exhaust administrative remedies.  42 U.S.C.A. § 12117 (West 1995).   Likewise, any claim Appellant alleged under the Rehabilitation Act of 1973 fails because Appellees are not proper defendants under the Act. 29 U.S.C.A. § 794(a), (b) (West Supp.1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED